PER CURIAM.
Upon review and consideration of the briefs and record on appeal we are of the opinion that plaintiffs’ cause of action against the individual employees of the City of Fort Pierce was not barred by the one year limitation applicable to cities and villages as prescribed in sec. 95.24, F.S. Insofar as those defendants other than the City of Fort Pierce are concerned the four year limitation period set forth in sec. 95.-11(4), F.S., is applicable. Accordingly, the order granting defendant’s motion to dismiss plaintiffs’ amended complaint and the final judgment rendered thereon are affirmed insofar as it relates to the City of Fort Pierce, defendant, and reversed insofar as it relates to the individual defendant-employees of the City of Fort Pierce.
AFFIRMED, in part; REVERSED, in part.
WALDEN, C. J., and CROSS and MA-GER, JJ., concur.